In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00012-CR



        STANTON WAYNE YATES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1525086




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION
        Stanton Wayne Yates appeals from the trial court’s judgment of conviction for the offense

of engaging in organized criminal activity with the underlying offense of burglary of a habitation.1

Yates has filed a single brief in which he raises issues common to all five of his convictions.

Specifically, Yates contends that (1) the trial court erred in its instruction to the jury as to the

accomplice witness rule, and (2) the evidence was legally insufficient to support the convictions.

        We addressed these issues in detail in our opinion of this date in cause number 06-16-

00009-CR. For the reasons stated therein, we likewise conclude that error has not been shown in

this case.

        We affirm the trial court’s judgment.



                                                  Bailey C. Moseley
                                                  Justice

Date Submitted:          August 8, 2016
Date Decided:            November 9, 2016

Do Not Publish




1
 Yates appeals from four convictions of engaging in organized criminal activity under our cause numbers 06-16-
00009-CR, 06-16-00010-CR, 06-16-00012-CR, and 06-16-00013-CR. Yates also appeals from a conviction of
burglary of a habitation in our cause number 06-16-00011-CR.

                                                      2